DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson (US Patent Pub. 20120041368).
Regarding Claim 1, Karlsson teaches (Figs 7-11) a safety needle comprising:  
a needle housing (91, 80, 112) comprising 
a casing (91) having 
a movement space (Fig 7, interpreting space within 91 as the movement space);  
an outer wall (91) formed around the movement space and having a rear board (84); and  
at least one guiding check channel (98) formed in the casing (91) and each one of the at least one guiding check channel (98) comprising 
a start segment (96) located at a front segment (see annotated Fig 10) of the casing and having a rear end (interpret to be around where 100 points to in Fig 10);  
a locking segment (see annotated Fig 10) located at the front segment of the casing and a side of the start segment (See annotated Fig 10); 
an end segment (see annotated Fig 10) located at a rear segment of the casing and having a front end (see annotated Fig 10), a middle connected with the rear end of the start segment (see annotated Fig 10), and a check tab (108) formed on and protruding forward from a side of the end segment opposite the start segment and having a free front end (wall of 105 closest to the locking segment) extending to a rear end of the locking segment (105 protrudes upwards near locking segment; see annotated Fig 10); and 
an inclined guiding segment (see annotated Fig 10) connected between the locking segment and the front end of the end segment, wherein the free front end of the check tab extends to a side of the inclined guiding segment (see annotated Fig 10; check tab 108 extends to a side of the inclined guiding segment); and  
a needle connection portion (88) disposed in the movement space, protruding forward from the rear board (84), and having a needle assembling hole defined axially through the needle connection portion and the rear board (see Fig 7, interpreting that needle 90 is within a needle assembling hole that extends through 88 and 84 along axis 86);
a syringe connection base connected with a rear end of the needle housing (See [0065] describing that a medical container may be attached at rear end of device by threads 82);  
a needle (90) mounted in the needle assembling hole in the needle connection portion (88) of the needle housing and having a front end (92) extending out of a front end of the needle housing (see figs 10-11 for needle protruding out the front end) and a rear end (94) extending into the syringe connection base (see fig 7 and [0065]); and 
a safety cap (112, 84, 116) mounted axially moveably and rotatably in the needle housing and comprising 
a needle cap (112) having a needle hole (117) defined axially through the needle cap and at least one resilient block (120; see [0072], it is interpreted that component 120 is resilient, that it can spring back, since it requires other components such as 101 and 105 to prevent it from returning to the starting position) formed on a rear end of the needle cap (see fig 9, 120 is interpreted to be on the rear side of cap 112) and extending respectively into the at least one guiding check channel in the needle housing (see Fig 10, 120 extends into the guide check channel 98);  
a positioning portion (surface of 84 that 116 connects to; [0069]) mounted in the movement space (space within 91) in the needle housing and connected with the rear board (84); and  
a resilient member (116) connected between the needle cap (112) and the positioning portion (surface of 84 that 116 connects to; [0069]) and mounted around the needle connection portion (88; see Fig 7), wherein the safety cap is capable of axially telescopically moving in the needle housing to control the needle to extend out of the safety cap and to lock the safety cap in the needle housing (120 is part of needle cap 112, and in Fig 11, 120 has moved axially within the needle housing component 91; similarly 116 is also part of the safety cap and telescopically moves within needle housing component 91).

    PNG
    media_image1.png
    737
    778
    media_image1.png
    Greyscale

Annotated Fig 10 (Karlsson)
Regarding Claim 4, Karlsson teaches (Fig 10) the safety needle as claimed in claim 1, wherein 
each one of the at least one guiding check channel (98) further has an opening space (104) located at a side of the check tab (108) and communicating with the locking segment (see annotated Fig 10); and 
the check tab (108) of each one of the at least one guiding check channel (98) has an abutment portion formed on the free front end of the check tab (interpreting wedge 105 as an ‘abutment portion’ on the end of check tab 108).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US Patent Pub. 20120041368) in view of Epperson (US Patent 6248094).
Regarding Claim 5, Karlsson teaches all elements of claim 4 described above. Karlsson does not teach the safety needle wherein the needle is connected with a needle positioning plug and is mounted in the needle connection portion of the needle housing; and the rear end of the needle is connected with a needle securing plug and is mounted in the syringe connection base.
Epperson teaches (Fig 2) a syringe device with a needle (16) that is retained by a hub (20) and a plug (26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety needle of Karlsson to include plugs such that the needle is connected with a needle positioning plug and is mounted in the needle connection portion of the needle housing; and   the rear end of the needle is connected with a needle securing plug and is mounted in the syringe connection base, based off the teachings of Epperson. One of ordinary skill in the art would have been motivated to include a needle positioning plug and a needle securing plug in order to prevent movement of the needle (Epperson Col 4 line 19-25).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US Patent Pub. 20120041368) in view of Emmott et al. (US Patent Pub. 20090118676 hereinafter "Emmott") .
Regarding Claim 8, Karlsson teaches all elements of claim 1 described above. Karlsson does not teach the safety needle device further comprising an outer cap being hollow, mounted around the safety needle and having a closed front end and an open rear end; and 
a sealing film attached to the open rear end of the outer cap to seal the safety needle inside the outer cap.  
Emmott teaches (Figs 17-18) a safety needle device comprising an outer cap (235) being hollow (270; see [0087]), mounted around the safety needle (see [0087] teaching 270 surrounds safety needle 101) and having a closed front end (270a) and an open rear end (270b; [0087]); and 
a sealing film (240) attached to the open rear end (270b) of the outer cap to seal the safety needle inside the outer cap (see [0087]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety needle of Karlsson by adding an outer cap being hollow, mounted around the safety needle and having a closed front end and an open rear end; and a sealing film attached to the open rear end of the outer cap to seal the safety needle inside the outer cap as taught by Emmott. One of ordinary skill in the art would have been motivated to do so in order to provide a structure that would prevent the safety needle from being removed prior to use (See Emmott [0086]).
Allowable Subject Matter
Claims 2-3, 6-7, and 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 2, Karlsson teaches all elements of claim 1 described above. Karlsson does not teach the safety needle wherein the needle housing has at least one L-shaped inner channel defined in an inner surface of a front end of the casing, and extending from the front end of the casing to a position being adjacent to the start segment of one of the at least one guiding check channel; and the at least one resilient block on the needle cap of the safety cap is capable of entering respectively into the start segment of the at least one guiding check channel via the at least one L-shaped inner channel from the front end of the needle housing to make the at least one resilient block generate a pre-rotation resilient force in combination with the elements of claim 1. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Karlsson to satisfy these limitations.
		Claims 3, and 11-16 are dependent on claim 2. 
As to claims 6 and 7, Karlsson teaches all elements of claim 1 and the combination of Karlsson and Epperson teaches all elements of claim 5 described above. Karlsson does not teach or make obvious the safety needle wherein the rear board of the needle housing has an alignment protrusion formed on a rear side of the rear board; the needle connection portion of the needle housing has an engaging recess formed in an inner surface of a rear segment of the needle assembling hole; and the syringe connection base comprises a base body having a rear opening; a front board having an alignment recess defined in a front side of the front board and corresponding to the alignment protrusion on the rear board of the needle housing; a connection tube protruding from the front side of the front board, extending through the rear board and into the needle connection portion and having an engaging flange formed on an outer surface of the connection tube and engaged with the engaging recess; and a needle through hole defined axially through the connection tube and the front board in combination with the elements from which the claim depends upon. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Karlsson to satisfy these limitations.
As to claim 9, the combination of Karlsson and Emmott teaches all elements of claim 8 described above. Karlsson does not teach or make obvious the safety needle wherein the outer cap has at least one rib formed on and axially extending from an inner surface of a front segment of the outer cap; and at least one engagement protrusion formed on an inner surface of the open rear end of the outer cap; the needle cap has at least one assembling recess longitudinally defined in an outer surface of the needle cap and engaged respectively with the at least one rib on the outer cap; the syringe connection base has at least one L-shaped outer channel defined in an outer surface of the syringe connection base; and the outer cap is positioned by the engagement of the at least one engagement protrusion and the at least one L-shaped outer channel in combination with the elements from which the claim depends upon. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Karlsson to satisfy these limitations. 
Claim 10 depends on claim 9. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takemoto (US Patent Pub. 20180021524) teaches a safety needle assembly comprising a needle housing with a guide check channel, multiple sections within the guide check channel and a check tab. 
Kirchhofer (US Patent Pub. 20120316508) teaches a needle assembly with a telescoping safety cap, and a needle housing comprising guide check channel.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783